—Judgment, Supreme Court, New York County (Harold Rothwax, J., at jury trial; Carol Berkman, J., at sentence), rendered October 27, 1997, convicting defendant of rape in the first degree, sexual abuse in the first degree and intimidating a witness in the third degree, and sentencing him, as a persistent violent felony offender, to consecutive terms of 25 years to life each on the rape and sexual abuse convictions, and 2 to 4 years on the witness intimidation conviction, unanimously affirmed.
The verdict as to all three counts was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues concerning credibility and the evaluation of medical testimony were properly placed before the jury and we see no reason to disturb its determinations.
The court properly exercised its discretion in denying defendant’s mistrial motion made when a police witness referred to a statement by defendant for which notice pursuant to CPL 710.30 had not been provided. The statement was not damaging and the court’s curative instructions provided an adequate remedy.
The court’s Sandoval ruling was a proper exercise of discretion (see, People v Bennette, 56 NY2d 142, 147).
The imposition of consecutive sentences on the rape and sexual abuse convictions was proper because the sex acts were sufficiently separate (see, e.g., People v Willard, 226 AD2d 1014, 1020, lv dismissed 88 NY2d 943). We perceive no abuse of sentencing discretion and find that the sentence was not based on any improper criteria. Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.